56 F.3d 65NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Lynda Hassell TAYLOR, Plaintiff/Appellant,v.TENNESSEE DEPARTMENT OF HUMAN SERVICES, et al., Defendants/Appellees.
No. 94-5711.
United States Court of Appeals, Sixth Circuit.
May 23, 1995.

Before: KENNEDY and SUHRHEINRICH, Circuit Judges; HILLMAN, District Judge.*
PER CURIAM.


1
Plaintiff Lynda Hassell Taylor appeals the judgment of the district court sustaining defendants' motion for summary judgment in this action brought pursuant to Title VII, 42 U.S.C. Sec. 2000e-2(a) and 42 U.S.C. Sec. 1983.  The district court held that plaintiff had failed to create a genuine issue of fact to support her claim of race discrimination based upon alternative theories of constructive discharge and disparate treatment, and assuming she had made out a prima facie case of discrimination, had produced no evidence showing that the defendants' asserted reason for her discharge was mere pretext.  The court also found insufficient proof of plaintiff's First and Fourteenth Amendment claims.


2
On appeal, plaintiff challenges the district court's conclusions that she failed to present evidence sufficient to withstand summary judgment on her theories of disparate treatment and constructive discharge, and its conclusion that she failed to demonstrate pretext.


3
After studying the record and the briefs of the parties, as well as the relevant law, we are satisfied that the district court decided correctly that plaintiff has not met her burden under Fed.  R. Civ. P. 56 on her race discrimination claim.  Accordingly, the judgment of the district court is AFFIRMED for the reasons stated in its March 24, 1994 Memorandum Opinion.



*
 The Honorable Douglas W. Hillman, United States District Judge for the Western District of Michigan, sitting by designation